Case 2

10

11

12

I3

14

15

16

17

18

19

20

 

D8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 1of 43 Page ID #:5506

MAX HUNTSMAN

Inspector General, Bar No. 156780

CATHLEEN BELTZ

Assistant Inspector General, Bar No. 245593
InspectorGeneral@oig.lacounty.gov

OFFICE OF INSPECTOR GENERAL

312 South Hill Street, 3 Floor

Los Angeles, California 90013

Telephone: (213) 974-6100; Fax: (213) 974-9346

Monitors

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA
PETER JOHNSON, DONALD CASE NO. CV 08-03515 DDP
PETERSON and MICHAEL

CURFMAN, on behalf of themselves IMRT CN aR ONCene TH
and all others similarly situated, | REPORT

Plaintiffs, |
V.

LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT, a public
entity; LEROY BACA, as Sheriff of
County of Los Angeles, and COUNTY
OF LOS ANGELES, a public entity,
MICHAEL D. ANTONOVICH,
YVONNE B. BURKE, DON KNABE,
GLORIA MOLINA, ZEV
YAROSLAVSKY, as Supervisors of
the County of Los Angeles

Defendants.

 

 

 
Case 2{08-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 2 of 43 Page ID #:5507

10

11

12

13

14

15

16

17

18

19

20

 

 

Pursuant to Section V, subsection M, of the Settlement Agreement
(“Agreement”), the Office of Inspector General (“OIG”), the Monitor appointed by
this Court, submits the attached /nspector General's Fifth Implementation Status
Report (“Report”) evaluating Defendants’ compliance with the terms of the
Agreement. This report was prepared by the OIG to provide “reasonable and
regular reports” to the Parties and the Court. This is the fifth report on the
implementation status of the Agreement. The OIG is available to answer any
questions the Court may have regarding this Report and Defendants’ compliance

with the Agreement.

Dated: March 31, 2020 Respectfully submitted,

ax-Huntsman

Inspector General
Los Angeles County Office of Inspector
General

CV 08-03515 DDP
INSPECTOR GENERAL'S FIFTH -2-
IMPLEMENTATION STATUS
REPORT

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

 

D8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 3 0f 43 Page ID #:5508

INSPECTOR GENERAL’S FIFTH IMPLEMENTATION
STATUS REPORT

The Agreement in the above-captioned case provides that the OIG will
prepare and submit periodic reports to Plaintiffs and Defendants (collectively
referred to as the “Parties”) and the Court that evaluate Defendants’ compliance
with the Agreement. Defendants have agreed to implement system-wide reform of
the conditions of confinement for Class Members within Los Angeles County jails.
The Agreement defines Class Members as “all present and future detainees and
inmates with mobility impairments who, because of their disabilities, need
appropriate accommodations, modifications, services and/or physical access in
accordance with federal and state disabilities law.” Docket No. 210.2 at 3. This
Report, unless otherwise stated, takes into account all data collected and analyzed
and observations made from April 1, 2019, to March 31, 2020.

On August 24, 2016, the Parties agreed on compliance measures that would
serve as a guideline for implementation of the terms of the Agreement and
establish the Agreement’s minimum compliance standards. The measures were
written based on the Los Angeles County Sheriff's Department’s (“LASD” or the
“Department”) predictions about policies, procedures, practices, and systems that it
intended to use or implement to ensure compliance with the terms of the

Agreement. For some compliance measures, the Department’s information about

CV _08-03515 DDP

IMPLEMENTATION STATUS
REPORT

 

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

 

D8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 4of 43 Page ID #:5509

existing or available data and systems was limited or its predictions were incorrect.
Where necessary to serve the interests of Class Members and the Department, and
to promote effective implementation of the Agreement, the OIG is willing to
consider alternative evidence as proof of compliance. Precisely how the
Department proves its compliance with each provision is less important than
whether each provision is effectively and durably implemented. Though the OIG is
not rigid in its consideration of the types of evidence that support compliance, all
evidence submitted must be verifiable, replicable, and sufficient to make a
compliance determination. The Department’s Custody Compliance and
Sustainability Bureau (“CCSB”) is responsible for preparing self-assessments and
coordinating any additional documentation as requested by the OIG.

The OIG will make a compliance finding for each provision based on the
degree to which each provision has been effectively and durably implemented. A
non-compliance finding means the Department has made no notable progress in
achieving compliance with any of the key components of a particular provision. A
partial compliance finding means the Department has made notable progress in
achieving compliance with the key components of a particular provision. A
substantial compliance finding means the Department has successfully met all, or
nearly all, of the compliance thresholds for a particular provision. A sustained

compliance finding means the Department has maintained substantial compliance

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH ~4-
IMPLEMENTATION STATUS
REPORT

 

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

D8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 5of43 Page ID #:5510

for a period of at least twelve months following the OIG’s initial substantial
compliance finding. Once a provision has achieved sustained compliance, the OIG
will stop monitoring that provision for purposes of the Agreement.

On June 30, 2016, the Department implemented Custody Division Manual
(“CDM”) policy section 5-12/005.10, “Handling of Inmates with Mobility and/or
Sensory Impairment.” Unless otherwise noted, references to “policy” or “Johnson
policy” pertain to this CDM section. Relevant housing locations for Class
Members include Men’s Central Jail (“MCJ”’), Twin Towers Correctional Facility
(“TTCF”), and Century Regional Detention Facility (“CRDF”).

There are several provisions that the OIG has determined require
consultation with physical-plant and medical experts who specialize in the
Americans with Disabilities Act of 1990 (“ADA”) before compliance findings can
be made. 42 U.S.C. § 12101 et seq. During this reporting period, a physical-plant
expert was retained to perform a limited accessibility inspection of all relevant
housing locations based on the requirements of the Agreement. In June 2019, the
Parties agreed on a medical expert but due to unforeseen circumstances, the expert
was not available to serve in this capacity. The Parties are in the process of

searching for replacement candidates.

CV _ 08-03515 DDP
INSPECTOR GENERAL’S FIFTH -5-
IMPLEMENTATION STATUS
REPORT

 

 

 
Case 2108-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 6 of 43 Page ID #:5511

10

11

12

13

14

15

16

17

18

19

20

 

 

On May 14, 2019, pursuant to stipulation between the Parties, the Court
severed 27 provisions! from the Agreement that were either found to be in
sustained compliance or were documented as “completed” during settlement
negotiations and are no longer subject to monitoring by the OIG for purposes of
the Agreement.” Docket No. 237. Thus, the severed provisions are no longer
addressed in implementation status reports, and the OIG will only issue findings on
the remaining 22 provisions.

The OIG conducted 15 Johnson site visits during this reporting period,
which included interviews with individual Class Members and Department and
Correctional Health Services (“CHS”) personnel, OIG-led town halls, and
compliance spot checks. As of March 31, 2020, Defendants have achieved
substantial compliance with 4, and sustained compliance with 8, of the 22
provisions, Defendants remain in partial compliance with 10 provisions.?

CHS is responsible for providing medical and mental health services to all
incarcerated individuals in Los Angeles County, including Class Members, and for

coordinating, as necessary, with the Department in providing required

 

' The 27 severed provisions included, A.1, A.2, A.3, A.5(b), A.5(c), A.6, B.1(b), B.1(c), C.4(a), C.4(b), C.4(c),
C.4(d), C.4(e), C.5, D.5, D.6, E.1(a), E.1(b), E.1(c), E.2, E.3, F.2, G.1, G.4, G.5, H.2, and 1.1, See Appendix.

* In addition, the Court extended the term of the Agreement by one year to April 22, 2020, ordered the Parties meet
and confer to discuss the issues that have hindered efforts to achieve sustained compliance with the provisions that
remain in partial compliance, and the efforts being made to address those issues. The Parties met on June 25, 2019,
and the OIG filed an update with the Court on July 11, 2019. See Docket No. 238.

3 The compliance ratings for all 49 provisions as of March 31, 2020, is set forth in the Appendix.

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -6-
IMPLEMENTATION STATUS
REPORT

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

 

08-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 7 of 43 Page ID #:5512

accommodations. In previous implementation status reports, the OIG noted that
improved collaboration and coordination between the Department and CHS was
necessary in order to achieve compliance with several provisions. While there has
been some improvement, several provisions that remain in partial compliance
require purposeful, consistent coordination between the Department and CHS.

IMPLEMENTATION STATUS OF AGREEMENT PROVISIONS
SECTION A — Programming
Provision A.5(a) — Class Members Serve as Trustys on Same Floor —
Sustained Compliance on January 2, 2020. No Further Monitoring.

Under subsection (a) of paragraph 5 of section A of the Agreement,
“(s]ubject to security classification and eligibility requirements, Defendants agree
that Class Members may serve as trustys on the same floor on which they are
housed.” The corresponding compliance measures require the Department to
promulgate policy consistent with this provision, train personnel accordingly, and
provide Class Member trusty records from each relevant housing location for a
one-month period selected by the OIG. The OIG selected the period of
August 2019.

On November 20, 2019, the Department provided the OIG with a self-
assessment indicating that it has maintained substantial compliance with this

provision for a one year period. As previously reported, the Department included

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -/-
IMPLEMENTATION STATUS
REPORT

 

 
Case 2!

10

11

12

13

14

15

16

17

18

19

20

IP8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 8 of 43 Page ID #:5513

language consistent with this provision in the Johnson policy, which was
disseminated to all existing personnel. As discussed in detail under Provision J.1
below, the Department continues to train new personnel on the Johnson policy in
accordance with the Agreement.

The OIG reviewed Class Member trusty records for August 2019 to
determine whether Class Members were provided the opportunity to serve as
trustys on the same floor on which they were housed. The records were extracted
from the electronic Uniform Daily Activity Log (‘“e-UDAL”) system that
documents trusty information such as work location and shift worked (day,
evening, or early morning). The records yielded three trusty records from MCJ,
eight trusty records from TTCF, and zero trusty records from CRDF. All 11 Class
Member trustys from MCJ and TTCF worked on the same floor on which they
were housed.

During the selected time period, 29 Class Members were housed at CRDF.
Of the 29 Class Members, 19 did not meet the Department’s internal criteria to
serve as trustys.* Of the remaining 10 Class Members that did meet the

Department’s internal criteria, 6 chose to participate in programming instead of

 

* Of the 19 Class Members who did not meet the Department’s internal criteria to serve as trustys, 8 were
disqualified due to violent felony charges, 5 were disqualified due to mental health classifications, 2 were
disqualified due to security classifications, and | was disqualified due to administrative segregation. The remaining 3
Class Members were temporary court returnees from state prisons.

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -8-
IMPLEMENTATION STATUS
REPORT

 

 

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

 

D8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 9of 43 Page ID #:5514

serving as trustys and 4 did not request to serve as trustys. Due to the lack of Class
Member trustys from CRDF during the selected time period, the Department
submitted Class Member trusty records from May, June, and July of 2019. These
records reflect that two Class Members served as trustys at CRDF, one of whom
served on the same floor on which the Class Member was housed.

Defendants have achieved sustained compliance with this provision, and the
OIG will no longer monitor compliance with this provision for purposes of the
Agreement.
Provision A.7 — Notification in Town Hall Meetings — Partial Compliance

Under paragraph 7 of section A of the Agreement, “[nJotification of
available programs will also be provided during ‘town hall’ meetings at the Jail
where appropriate.” The corresponding compliance measures for this provision
require the Department to promulgate policy and to provide minutes from town
hall meetings for two, one-month periods selected by the OIG. As previously
reported, the Department promulgated policy consistent with this provision. The
OIG selected the periods of June 2019 and August 2019.

On November 11, 2019, the Department provided the OIG with a self-
assessment indicating that it had achieved substantial compliance with this
provision. The Department has made substantia! progress in documenting town

hall meetings. The self-assessment contained 33 meeting minutes documents from

CV 08-03515 DDP

 

INSPECTOR GENERAL’S FIFTH -9-
IMPLEMENTATION STATUS
REPORT

 

 
Case 2:Q8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 10 of 43 Page ID #:5515

10

11

12

13

14

15

16

17

18

19

20

 

 

town halls held at relevant housing locations during the selected periods. Of the 32
meeting minutes provided, 7 were from CRDF, 16 were from MCJ, and 9 were
from TTCF. The meeting minutes documented the names and booking numbers of
Class Member attendees and/or participants, whether Class Members were notified
of available programing, and in some but not all of the meeting minutes, the
number of Class Members that were offered the opportunity to attend. Only one of
the submitted minutes did not indicate whether Class Members were notified of
available programming.

TTCF has implemented an effective and durable method of conducting and
documenting town halls. TTCF submitted minutes from all but one Class Member
of the housing modules during the selected periods. The minutes documented the
number of Class Members who were offered town hall meetings, in addition to
distinguishing between Class Member participants and attendees.

However, CRDF and MCJ have not implemented effective and durable
methods of conducting and documenting town hall meetings at all relevant housing
locations throughout the facilities. While the Department provided several sets of
meeting minutes from CRDF and MCJ, supporting documentation reflects that a
limited number of Class Member were reached during the selected periods,
especially at MCJ where a large proportion of Class Members are housed.

As recommended in the /nspector General’s Second Implementation Status

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -10-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

18-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 110f 43 Page ID #:5516

Report (“Second Implementation Status Report’), MCJ’s town hall meetings could
be improved by implementing a town hall meeting schedule for all Class Member
housing locations and by conducting the meetings in the day rooms of each floor.
In addition to documenting the number of town hall participants, MCJ should
document the number of Class Members that were offered the opportunity to
attend. CRDF’s town hall meetings could be improved by conducting ADA-
specific town hall meetings for Class Members since mobility-impaired prisoners
are housed throughout the facility. As reported in the Second Implementation
Status Report, ADA-specific town hall meetings proved to be an effective way to
reach the majority of Class Members. Based on documentation provided and OIG
monitoring, Defendants remain in partial compliance with this provision.
SECTION B — Physical Therapy and Outdoor Recreation

Provision B.1(a)— Access to Physical Therapy — Substantial Compliance as of
November 20, 2019.

Under subsection (a) of paragraph | of section B of the Agreement,
“Defendants agree that Class Members will have access to physical therapy as
prescribed by LASD medical professionals.” The corresponding compliance
measures require the Department to promulgate policy consistent with this
provision and to provide evidence that Class Members who were prescribed

physical therapy within two, one-week periods selected by the OIG received

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -I1-
IMPLEMENTATION STATUS
REPORT

 

 

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

 

 

1W8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 12 of 43 Page ID #:5517

physical therapy as prescribed. Substantial compliance will be achieved when 90
percent of sampled Class Members receive physical therapy as prescribed. The
OIG selected the two, one-week periods of July 22, 2019, to July 29, 2019, and
September 9, 2019, to September 16, 2019.

In the Inspector General's Fourth Implementation Status Report (“Fourth
Implementation Status Report’), the OIG reported that CHS follows the California
Correctional Health Care Services (“CCHCS”) guideline on timeframes for
completing consultations and procedures. However, the CHS policy did not
distinguish between different types of procedures or require that routine procedures
be provided within ninety calendar days of a provider’s prescription, as do the
CCHCS guidelines. The OIG recommended that CHS refine its policy to reflect the
different types of consultations and procedures identified in the CCHCS guidelines
to account for acute injuries that may require more immediate attention. On
September 25, 2019, CHS promulgated policy distinguishing between routine and
urgent physical therapy consultations. CHS Policy M230.06, “Physical Therapy,”
provides that routine physical therapy consultations are to be provided within 90
calendar days. For patients in need of more immediate attention providers may
submit urgent referrals for physical therapy consultations, which are to be provided

within 30 calendar days.

CV 08-03515 DDP
INSPECTOR GENERAL’S FIFTH ~-[2-
IMPLEMENTATION STATUS
REPORT

 
Case 2:f

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 13 0f43 Page ID #:5518

On November 20, 2019, the Department provided the OIG with a self-
assessment indicating that it had achieved substantial compliance with this
provision. Documentation provided reflects that 30 Class Members were
prescribed physical therapy within the two, one-week periods selected by the OIG.
Of the 30 Class Members, 6 were released before receiving physical therapy or
reportedly refused physical therapy and were thus excluded from the self-
assessment. Of the remaining 24 Class Members, 22 — or 92 percent — received
physical therapy as prescribed. Defendants have achieved substantial compliance
with this provision.

Provision B.2 — Outdoor Recreation Time — Substantial Compliance as of
November 20, 2019.

Under paragraph 2 of section B of the Agreement,

“Tt]he LASD will continue to count outdoor recreation time for Class

Members from when the inmates arrive at the recreation area, not when

they leave their housing location. LASD shall develop and distribute a

unit order to ensure that all LASD personnel are aware of this policy.”

As required by the corresponding compliance measures, the Department
promulgated policy consistent with this provision and provided the OIG witha
copy of the Assistive Device Leaflet (“ADL”) that included consistent language.

During this reporting period, OIG personnel conducted site visits at relevant

CV 08-03515 DDP
INSPECTOR GENERAL'S FIFTH -13-
IMPLEMENTATION STATUS
REPORT

 
Case 2:0

10

lI

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 14o0f43 Page ID #:5519

housing locations to determine whether the Department continues to adhere the
requirements of this provision. All Department personnel who were interviewed
were aware of the policy and communicated an understanding of the requirements
for tracking outdoor recreation time for Class Members.

On November 20, 2019, the Department provided the OIG with a self-
assessment indicating that it had achieved substantial compliance with this
provision. OIG personnel determined that Class Members at CRDF continued to
have direct access to outdoor recreation areas at various times throughout the day.
For MCJ and TTCF, supporting documentation and spot checks of CCTV footage
from all relevant housing locations for morming and evening shifts reflect that
outdoor recreation started when the last Class Member arrived at the recreation
area. The Depariment has made notable progress in accurately documenting in the
e-UDAL system the times that Class Members receive outdoor recreation.
Defendants have achieved substantial compliance with this provision.

Provision B.3 — Rotation of Outdoor Recreation Time — Sustained Compliance
on March 15, 2020. No Further Monitoring.

Under paragraph 3 of section B of the Agreement, “[t]o the extent possible,
and taking into account operations and logistical considerations, the time of day
Class Members are offered outdoor recreation will rotate.” The corresponding

compliance measures require the Department to promulgate policy consistent with

CV _08-03515 DDP

 

INSPECTOR GENERAL'S FIFTH -14-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

il

12

13

14

15

16

17

18

19

20

 

 

W8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 15 of 43 Page ID #:5520

this provision and to provide records reflecting outdoor recreation times from each
relevant housing location for a period of six months. As previously reported, the
Department included language consistent with this provision in the Johnson policy.
The OIG selected the period of April to September 2019.

On November 20, 2019, the Department provided the OIG with a self-
assessment indicating that it has maintained substantial compliance for a period of
one year. The self-assessment includes outdoor recreation schedules for MCJ and
TTCF reflecting the periodic rotation of outdoor recreation time for Class Member
housing locations.’ Although the outdoor recreation schedules were not followed
precisely, supporting documentation and CCTV footage revealed that personnel
from MCJ and TTCF were sufficiently rotating the time of day outdoor recreation
was offered to Class Members.

As previously reported, the Department was not required to provide the
same documentation for CRDF because Class Members can access the outdoor
recreation space directly from their housing units during programming. During this
reporting period, OIG personnel confirmed CRDF’s compliance through site visits

and conversations with Class Members and Department personnel. Defendants

 

> TTCF’s schedules reflect that outdoor recreation time for Class Member housing locations rotates between AM and
PM on a weekly basis. Due to operational and logistical considerations, MCJ's schedules reflect that outdoor
recreation time for each relevant housing location rotates between AM and PM once every three to four months,

which was authorized by the OIG.
CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -[5-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

 

 

1W8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 16 of 43 Page ID #:5521

have achieved sustained compliance with this provision, and the OIG will no
longer monitor compliance with this provision for purposes of the Agreement.
Provision B.4— Thermal Clothing — Partial Compliance

Under paragraph 4 of section B of the Agreement,

“Class Members who have been prescribed thermal clothing as a

reasonable accommodation for their disability so that they may

participate in outdoor recreation will be provided warm coats and/or

thermal clothing. LASD shall inform Class Members that they may

request thermal clothing as a reasonable accommodation and shall

develop and distribute a unit order to ensure that all LASD personnel

are aware of this policy.”®

As previously reported, the Department indicated that it would provide all
Class Members with thermals, including tops and bottoms, without requiring a
prescription. The corresponding compliance measures include the requirement that
CCSB and the OIG, through regular facility visits and interviews with Class
Members and Department personnel, confirm that relevant housing locations
maintain an adequate supply of thermal clothing and that all Class Members are

provided with thermal tops and bottoms.

 

* As reported in the Second Implementation Status Report, the OIG has determined that “thermal clothing” includes
both tops and bottoms, particularly since mobility impairment usually affects individuals below the torso.

CV_08-03515 DDP
INSPECTOR GENERAL'S FIFTH -16-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

 

 

N8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 17 of 43 Page ID #:5522

On October 29, 2019, the Department provided the OIG with a self-
assessment indicating that it had achieved substantial compliance with this
provision. The self-assessment contains e-UDAL records and CCTV footage of
several thermal clothing distributions and/or exchanges from April 1, 2019, to
September 30, 2019, for all relevant housing locations. The Department also
provided a summary of its review process and findings for each relevant housing
location.

The Department has made a marked improvement in the distribution of
thermal clothing at TTCF and CRDF, where Class Members reported having
received thermal tops and bottoms, which were regularly exchanged for laundry.
However, while most Class Members reported having received thermal tops at
MC, only a limited number reported having received thermal bottoms. CCTV
footage of several thermal clothing exchanges at MCJ reveal mostly thermal tops
being distributed and/or exchanged, and a limited number of Class Members with
thermal bottoms. In addition, the supply closets at MCJ were not consistently
stocked with thermals.

On February 20, 2020, the OIG met with CCSB personnel and the ADA
coordinators from MCJ and learned that Department personnel at MCJ may have
been providing thermal bottoms to Class Members mainly upon request instead of

as a matter of course. CCSB personnel and the ADA coordinators have since

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -1/-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

fj

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 18o0f43 Page ID #:5523

developed what is likely an effective and durable method of distributing thermal
clothing at MCJ, which includes offering thermal tops and bottoms to all Class
Members upon entry to their assigned housing locations, continuing to provide
thermal tops and bottoms upon request, and notifying Class Members of the
availability of thermal tops and bottoms during town hall meetings. If the
Department implements these improvements at MCJ as anticipated and continues
its efforts at TTCF and CRDF, Defendants will likely achieve substantial
compliance in the next reporting period. Defendants remain in partial compliance
with this provision.
SECTION C — Physical Accessibility
Provision C.4(f) — Additional Grab Bars and Shower Benches — Partial
Compliance

Under subsection (f) of paragraph 4 of section C of the Agreement,
“Defendants are required to install grab bars and shower benches in approximately
thirty (30) cells outside of TTCF modules 231 and 232.”’ The corresponding
compliance measure for this provision requires the Department to regularly update

the OIG on the construction status. As previously reported, the Department has

 

’ The Parties have agreed that “outside of TTCF modules 231 and 232” refers to any relevant housing location except
for modules 231 and 232 at TTCF,

CV 08-03515 DDP
INSPECTOR GENERAL’S FIFTH -18-
IMPLEMENTATION STATUS
REPORT

 
Case 2:(

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 19 of 43 Page ID #:5524

installed 30 grab bars and 30 shower benches throughout CRDF and MCJ, and in
TTCF module 272. In order to achieve substantial compliance with this provision,
a physical-plant expert must evaluate and determine that all installations meet

ADA requirements.

On September 5, 2019, the Department retained an ADA physical-plant
expert to evaluate all installations and physical plant modifications required under
provision C.4(f) at MCJ, TTCF, and CRDF. On November 4, 2019, the expert
evaluated 14 shower areas utilized by Class Members at CRDF. The expert
reported that all 14 shower areas require some additional modifications to meet
ADA requirements, including all 14 shower benches and 12 of 14 sets of grab bars.
Expert site visits for MCJ and TTCF are expected to take place within the next
reporting period. Defendants remain in partial compliance with this provision.
Provision C.4(g) — Construction of Accessible Beds — Partial Compliance

Under subsection (g) of paragraph 4 of section C of the Agreement,
“Defendants are required to construct approximately ninety-six (96) accessible
beds at TTCF module 272.” The compliance measure for this provision requires
the Department to regularly update the OIG on the construction status. As
previously reported, the Department completed construction of the 96 beds at
TTCF module 272 on May 30, 2017, and began populating the housing unit with

Class Members on June 8, 2017. The Department continues to house Class

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -[9-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

N8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 200f 43 Page ID #:5525

Members in TTCF module 272.

As previously reported, the Department provided documentation that all 96
beds in the housing module meet ADA requirements. However, the accompanying
toilet and shower modifications have not yet been ADA certified. In order to
achieve substantial compliance with this provision, a physical-plant expert must
evaluate and determine that all toilet and shower modifications comply with ADA
requirements. As discussed under Provision C.4(f) above, a physical-plant expert
has been retained, and a site visit for TTCF is expected to take place within the
next reporting period. Defendants remain in partial compliance with this provision.
SECTION D — Use of Mobility Devices
Provision D.1 — Initial Decisions and Ongoing Evaluations Made by LASD
Medical Professionals — Partial Compliance

Under paragraph 1 of section D of the Agreement, “[i]nitial decisions and
ongoing evaluations regarding Class Members’ need, if any, for the use of a
mobility assistive device are and will continue to be made by LASD medical
professionals.” As previously reported, the OIG confirmed that the Department and
CHS promulgated policy consistent with this provision.

Initial decisions and ongoing evaluations continue to be conducted by CHS
medical professionals. Determining whether evaluations comply with established

medical standards requires consultation with a medical expert. Defendants are in

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -20-
IMPLEMENTATION STATUS
REPORT

 

 

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

 

 

W8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 21o0f 43 Page ID #:5526

the process of retaining a medical expert who will make these determinations.
Defendants remain in partial compliance with this provision.
Provision D.2 — Secondary Reviews — Partial Compliance
Under paragraph 2 of section D of the Agreement,
“[iJn an event a Class Member disputes a decision made by LASD
Medical Professionals regarding the need, if any, for a mobility
assistive device, the Class Member may receive a secondary review of
the determination regarding his or her need for a mobility assistive
device and or the type of device requested. (a) The secondary review
will be conducted by the Chief Physician or his/her designee; and (b)
The secondary review will include an independent evaluation.”
As previously reported, the Department and CHS created a tab in Cerner, the
medical records system, to track the progress and completion of secondary review
requests (see Provision H.3 below). However, as discussed under Provision D.1
above, initial assessments and ongoing evaluations, including secondary reviews,
must meet the accepted medical standard of care. Defendants are in the process of
retaining a medical expert who will make these determinations. Defendants remain
in partial compliance with this provision.
Provision D.3 — Assistive Device Leaflet — Sustained Compliance on

March 1, 2020. No Further Monitoring.

CV 08-03515 DDP
INSPECTOR GENERAL'S FIFTH -21-
IMPLEMENTATION STATUS
REPORT

 
Case 2:(

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 22 of 43 Page ID #:5527

Under paragraph 3 of section D of the Agreement, Defendants are required
to “create and distribute” the Assistive Device Leaflet (ADL) advising Class
Members of their rights “pertaining to determinations regarding their need, if any,
for mobility assistive devices.” The corresponding compliance measures require
the Department to promulgate policy consistent with this provision and to post
ADL information in relevant housing locations.

The Department agreed to two methods of providing Class Members with
the ADL: distributing the ADL to all incoming Class Members at the Inmate
Reception Center (“IRC”) and the CRDF reception area, and stocking the
distribution bins at relevant housing locations with ADLs for unrestricted self-
service access. In addition, the Department agreed to display posters containing
ADL information at all relevant housing locations.

During this reporting period, OIG personnel verified that the Department
continues to display posters containing the ADL information in all relevant
housing locations. IRC continues to distribute the ADL to incoming Class
Members who are housed in TTCF and MCJ. While CRDF reception has not
consistently distributed the ADL during this reporting period, ADLs were available
to Class Members in the distribution bins throughout the facility.

Class Members housed at TTCF continue to have unrestricted self-service

access to the ADLs. MC] did not consistently stock ADLs in the distribution bins,

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -22-
IMPLEMENTATION STATUS
REPORT

 
Case 2:f

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 23 0f 43 Page ID #:5528

but most Class Members interviewed by the OIG reported having received it.
Although the Department is relying on different methods of distribution to provide
Class Members with the ADL, OIG site visits and interviews confirm that the
Department has met the requirements of this provision. Defendants have achieved
sustained compliance with this provision, and the OIG will no longer monitor
compliance with this provision for the purposes of the Agreement.
Provision D.4— Tracking Complications — Partial Compliance
Paragraph 4 of section D of the Agreement provides,
“Defendants have policies and guidelines for tracking complications
common to inmates with mobility impairments and Defendants agree
to continue to track such complications using existing policies and
guidelines. Defendants do not currently have the ability to run searches
and provide statistics about assistive device usage to Plaintiffs’ counsel,
but may have this ability in the future once the LASD’s medical records
system is fully upgraded — this process is underway. Defendants agree
to provide statistics from the upgraded system, to the extent feasible,
when the upgrades are completed.”
As discussed in the Second Implementation Status Report, because Cerner is
unable to capture the data as required by this provision, the OIG approved an

alternative implementation plan for CHS to conduct thorough qualitative reviews

CV _08-03515 DDP

 

INSPECTOR GENERAL'S FIFTH -23-
IMPLEMENTATION STATUS
REPORT

 
Case 2:98-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 24o0f43 Page ID #:5529

10

11

12

13

14

15

16

17

18

19

20

 

 

of information, including medical records and grievances, on a semi-annual basis
to identify complications common to mobility-impaired Class Members. The
Department and the OIG agreed that these reviews, if completed regularly and
appropriate corrective action is taken, are an effective means of identifying and
treating complications.

As previously reported, the OIG notified the Department and CHS of the
need to formalize the manual process of conducting retrospective reviews of the
paraplegic population, either through policy or other means. On April 25, 2019,
CHS provided the OIG with an updated duty statement for the Compliance Nurse
Coordinator, which requires that on a semi-annual basis, the Compliance Nurse
Coordinator conduct a review of complications experienced by the paraplegic
population. The duty statement provides a detailed description of the procedure for
conducting the review and requires an analysis of several data sources, including
Class Member grievances and medical records. The duty statement formalizing the
manual process of conducting retrospective reviews of the paraplegic population is
sufficient.

CHS’s retrospective review dated November 5, 2019, reflects improvements
in utilizing all available information, including Class Member grievances. CHS
conducted a review of 28 Class Members and determined that “medical orders

pursuant to initial evaluations by medical professionals required adjustment.”

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -24-
IMPLEMENTATION STATUS
REPORT

 
Case 2:(

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 25o0f 43 Page ID #:5530

According to the review, “issues were identified and addressed by CHS
administrative executives.” However, the retrospective review was void of any
additional detail and analysis. In order to achieve substantial compliance with this
provision, CHS must include in the retrospective reviews a discussion of, on case-
by-case bases, the issues identified, recommendations made, and corrective actions
taken.

As previously reported, the medial expert must make a determination
regarding the quality and accuracy of retrospective reviews in order to achieve
substantial compliance. Defendants remain in partial compliance with this
provision.

SECTION E — Wheelchairs and Prostheses
Provision E.1(d) — Wheelchairs with Moveable Armrests — Sustained
Compliance on February 5, 2020. No Further Monitoring.

Under subsection (d) of paragraph 1 of section E of the Agreement,

“Defendants further agree that wheelchairs with movable armrests may

be provided to Class Members who require them if a custody safe

option can be located at a comparable price to wheelchairs the LASD

currently purchases. Defendants agree to explore the availability of

such wheelchairs and welcome any suggestions Plaintiffs may have.”

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -25-
IMPLEMENTATION STATUS
REPORT

 
Case 2:98-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 26 of 43 Page ID #:5531

10

11

12

13

14

15

16

17

18

19

20

 

 

The corresponding compliance measure for this provision requires the Department
to provide the OIG with a brief summary of its efforts to explore the availability
and feasibility of purchasing custody-safe wheelchairs with movable armrests.

As reported in the Inspector General’s Third Implementation Status Report
(“Third Implementation Status Report”), on February 6, 2018, the Department
purchased seven standard-size wheelchairs and three extra-wide wheelchairs with
removable, but not movable, armrests. On December 16, 2018, the Department
made wheelchairs with removable armrests available to Class Members who
require them.

On September 20, 2019, the Department provided a list of Class Members
who were prescribed and provided wheelchairs with removable armrests. The
Department continues to provide wheelchairs with removeable armrests to Class
Members who require them. Defendants have achieved sustained compliance with
this provision, and the OIG will no longer monitor compliance with this provision
for purposes of the Agreement.

Provision E.4 — Return of Prostheses within 24 Hours — Sustained Compliance
on February 18, 2020.

Under paragraph 4 of section E of the Agreement, “[c]Jonsistent with existing

LASD policy, Defendants will ensure that all prostheses are returned to Class

Members within 24 hours if not determined to pose a security risk.” The

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -26-
IMPLEMENTATION STATUS
REPORT

 
Case 2:Q8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 27 of 43 Page ID #:5532

10

11

12

13

14

15

16

17

18

19

20

 

 

corresponding compliance measures require the Department to promulgate policy
consistent with this provision and to analyze a sample of Class Members who use
prostheses. As previously reported, the Department promulgated two policies
consistent with this provision: the Johnson policy and CDM section 5-03/080.00,
“Medical Appliances.”

On October 24, 2019, the Department provided the OIG with a self-
assessment indicating that it has maintained substantial compliance. As reported in
the Fourth Implementation Status Report, the Department had achieved substantial
compliance with this provision though personnel were not always consistently
documenting the return of protheses on “Arrestee Medical Appliance Clearance
Record Forms.” Consequently, on July 19, 2019, the Department circulated a
revised form and an instructional email to relevant personnel and reports
improvements to its documentation practices.

In addition to the Department’s efforts to improve documentation, the
Department reports that personnel surveyed the entire population of five Class
Members who utilized prostheses on October 9, 2019, to ensure that they were
returned within 24 hours of booking. Of the five Class Members, two were
excluded from the sample because they did not have prostheses at the time of

booking, and one was excluded because the Class Member reportedly refused the

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -2/-
IMPLEMENTATION STATUS
REPORT

 
Case 2:Q8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 28 of 43 Page ID #:5533

10

11

12

13

14

15

16

17

18

19

20

 

 

return of the prosthesis.* The remaining two Class Members reportedly stated that
they received their prostheses within 24 hours as required by the provision.

During this reporting period, OIG personnel also conducted site visits and
interviews at IRC and CRDF reception area, where medical devices are removed
and screened, and determined that all relevant personnel were familiar with the
requirements of this provision. In addition, OIG personnel interviewed several
Class Members at relevant housing locations over multiple site visits, all of whom
reported that their prostheses had been returned within 24 hours. Based on
documentation provided and OIG monitoring, Defendants have achieved sustained
compliance with this provision, and the OIG will no longer monitor compliance
with this provision for purposes of the Agreement.

SECTION F— ADA Coordinators
Provision F.1 — ADA Duties — Substantial Compliance as of November 7, 2019.

Under paragraph | of section F of the Agreement, “the Department is
required to designate one or more ADA coordinator(s) in each Jail Setting and
dedicate sufficient resources to ensure that necessary duties are carried out in an
appropriate fashion.” The provision enumerates duties specific to ADA

coordinators, including: ensuring that Class Members receive reasonable

 

* The Class Member who refused to accept the retumed prosthesis had requested a new prosthesis during the initial
provider evaluation, and one was provided thereafter.

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -28-
IMPLEMENTATION STATUS
REPORT

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

)8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 29 of 43 Page ID #:5534

accommodations as prescribed by medical professionals; reviewing, investigating,
and resolving ADA grievances in accordance with the Department’s grievance
policy; answering and logging phone calls made to the ADA coordinator telephone
number; training Department personnel working in units that house Class
Members; and reporting back to Class Counsel, in writing, on the resolution of
ADA grievances submitted by Class Counsel.

On November 7, 2019, the Department provided the OIG with a self-
assessment indicating that it had achieved substantial compliance. The self-
assessment contained a list of all ADA coordinators, a log of third-party
complaints related to mobility impairments received by the ADA team email
group, and a log of phone calls made to the ADA coordinator telephone number.
As of August 28, 2019, the Department has a total of nine ADA coordinators, and
one division ADA coordinator. Of the nine ADA coordinators, three are assigned
to TTCF, two are assigned to MC], three are assigned to CRDF, and one is
assigned to Pitchess Detention Center.’ The log of third-party complaints received
by the ADA email group reflects that the complaints received during this reporting
period were resolved in a timely manner, which was consistent with the OIG’s

internal records.

 

* Pitchess Detention Center is comprised of four jails: North Facility, South Facility, East Facility, and North County
Correctional Facility.

CV 08-03515 DDP
INSPECTOR GENERAL’S FIFTH -29-
IMPLEMENTATION STATUS
REPORT

 

 

 
Case 2:

10

11

12

13

14

15

16

17

18

19

20

 

 

1W8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 30 of 43 Page ID #:5535

During this reporting period, the Department made substantial progress
towards ensuring that ADA coordinators assume a greater role in “reviewing,
investigating, and resolving” ADA-related grievances received directly from Class
Members in facilities that are processed by custody personnel. The division ADA
coordinator reportedly reviews the CARTS database on a daily basis to identify all
ADA-related grievances from relevant housing locations. The division ADA
coordinator logs each of the ADA-related grievances and assigns them to the
respective facility’s ADA coordinator(s) for proper handling. The division ADA
coordinator tracks the progress of each ADA-related grievance and works with the
ADA coordinators to ensure that they are properly investigated and resolved.

The Department also provided the OIG with a log of phone calls made to the
ADA coordinator telephone number from April 1, 2019, through September 30,
2019. The Department continues to log phone call information such as the name
and telephone number of the caller, a description of the inquiry, the prisoner’s
information, and the action taken by the ADA coordinators. Defendants have
achieved substantial compliance with this provision.

Provision F.3 — Training ADA Coordinators — Sustained Compliance on
March 12, 2020. No Further Monitoring.

Paragraph 3 of section F of the Agreement provides,

CV _08-03515 DDP

IMPLEMENTATION STATUS
REPORT

 
Case 2:(]

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 310f43 Page ID #:5536

“[p]laintiffs will assist in training the ADA coordinator(s). The ADA
coordinator(s) will be assigned and trained within 60 days of the
effective date.”

The corresponding compliance measure for this provision requires the
Department to provide the OIG with training records for ADA coordinators,
including rosters and curriculum. As discussed under provision F.1 above, as of
August 28, 2019, the Department has a total of nine ADA coordinators, five of
whom were newly assigned since the Fourth Implementation Status Report, and
one division ADA coordinator.

The Department continues to provide training to newly assigned ADA
coordinators within 60 days of the assumption of ADA coordinator responsibilities.
Defendants have achieved sustained compliance with this provision, and the OIG
will no longer monitor compliance with this provision for purposes of the
Agreement.

SECTION G — Grievance Form
Provision G.2 — “ADA” Designation of ADA Grievances — Partial Compliance

Under paragraph 2 of section G of the Agreement, “[a]ll grievances
involving mobility assistive devices and the physical accessibility of the Jai] shall
be designated ‘ADA’ grievances even if the inmate who filed the grievance did not

check the ‘ADA’ box.” The corresponding compliance measures require the

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -31-
IMPLEMENTATION STATUS
REPORT

 
Case 2:08-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 32 of 43 Page ID #:5537

10

11

12

13

14

15

16

17

18

19

20

 

 

Department and CHS to promulgate policy consistent with the provision, to
provide a list of ADA-related grievances for a one-month period selected by the
OIG, and to show that those grievances were properly designated ADA grievances.
As previously reported, the Department created several policies related to this
provision, including the Johnson policy and CDM section 8-03/030.00, “ADA-
Related Requests and Grievances.” The OIG selected the period of August 2019.

In order to achieve substantial compliance, 90 percent of the grievances
identified must be appropriately designated as ADA. As reported in the Third
Implementation Status Report and the Fourth Implementation Status Report, the
Department and CHS utilize a multi-category designation system for grievances.
The Department reports that ADA-related grievances generally fall under three
separate designations within the CARTS database: “Medical Services,” “ADA
(Medical),” and “ADA.” CHS personnel process both “Medical Services” and
“ADA (Medical)” grievances, while Department personnel process “ADA”
grievances,

On October 29, 2019, the Department provided the OIG with a self-
assessment indicating that it remains in partial compliance with this provision.
During the sampled period, 24 percent of ADA-related grievances were designated
as “ADA (Medical)” or “ADA.” However, 70 percent of ADA-related grievances

were improperly designated as “Medical Services” within the CARTS database,

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -32-
IMPLEMENTATION STATUS
REPORT

 
Case 2:0

10

[1

12

13

14

15

16

17

18

19

20

 

B-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 33 of 43 Page ID #:5538

and six percent were improperly designated as “Living Conditions” or “Showers.”

On April 11, 2019, and August 29, 2019, the Compliance Nurse Coordinator
sent emails to the CHS management staff reminding them to use the appropriate
“ADA (Medical)” designation for ADA-related grievances and requesting that they
brief all CHS personnel. Despite the reminders, a significant portion of ADA-
related grievances continue to be improperly designated as “Medical Services”
instead of “ADA (Medical).” CHS should provide staff with additional training on
designating ADA-related grievances as “ADA (Medical),” in accordance with
CHS policy M12.04, “Grievances — Health Care and Against Staff.” Defendants
remain in partial compliance with this provision.
Provision G.3 — Grievance Response Time — Partial Compliance

Under paragraph 3 of section G of the Agreement, “[t]he response time for
ADA grievances will be no more than that allowed under the standard grievance
policy.” The corresponding compliance measures require that the Department
promulgate policy consistent with this provision and to provide a list of ADA-
related grievances for a one-month period selected by the OIG. In order to achieve
substantial compliance, 90 percent of the grievances must be responded to within
15 days. The OIG selected the period of June 2019.

As previously reported, the Department created policies consistent with this

provision, including CDM section 8-03/005.00, “Inmate Grievances,” CDM

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -33-
IMPLEMENTATION STATUS
REPORT

 

 
Case 2:Q8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 34 o0f 43 Page ID #:5539

10

11

12

13

14

15

16

17

18

19

20

 

 

section 8-03/030.00, “ADA-related Requests and Grievances,” and CDM section
8-04/040.00, “Time Frames.” These policies require a response time of 15 days for
all non-emergency ADA grievances and 5 days for emergency grievances. CHS
policy M12.04, “Grievances — Health Care and Against Staff,” requires that all
medical grievances be analyzed within 24 hours to determine whether there is an
urgent or emergent medical condition that requires immediate attention. If not, the
response timeframe for medical grievances is 15 days, as with Department policy.

On November 20, 2019, the Department provided the OIG with a self-
assessment indicating that it remains in partial compliance with this provision.
During the selected period, 79 percent of the sampled grievances were responded
to within 15 days, the majority of which were responded to by CHS personnel. The
OIG previously reported concerns with the processing of emergency grievances;
however, during this reporting period, the grievances handled by Department
personnel were properly downgraded to non-emergency in accordance with
Department policy.

CHS personnel have stated that a grievance is considered to have been
responded to within the appropriate 15-day timeframe when a supervising nurse
reviews the grievance and makes a referral for a provider evaluation. However, in
some cases included in the self-assessment, the Class Member did not see a

medical provider for up to 21 days after the grievance was filed. The OIG reported

CV 08-03515 DDP
INSPECTOR GENERAL’S FIFTH -34-
IMPLEMENTATION STATUS
REPORT

 
Case 2:9)8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 35 of 43 Page ID #:5540

10

11

12

13

14

15

16

17

18

19

20

 

 

on this issue in the Third Implementation Status Report and the Fourth

Implementation Status Report, yet an adequate remedy has not been proposed.

CHS personnel should ensure that grievances are properly designated and

accurately tracked and documented throughout the response process. Defendants

remain in partial compliance with this provision.

SECTION H — Accommodations

Provision H.1 — Reasonable Accommodations — Partial Compliance

Under paragraph | of section H of the Agreement,
“Defendants agree that Class Members shall receive reasonable
accommodations when they request them and as prescribed by LASD
medical professionals. Accommodations may include, but are not
limited to: assignment to lower bunks; changes of clothing; extra
blankets; allowance of extra time to respond to visitor calls and attorney
visits; shower benches; assistive device to travel outside of a housing
module; and assignment to a cell with accessible features.”

As previously reported, the Johnson policy includes language consistent with the

terms of this provision. During this reporting period, OIG personnel conducted site

visits at relevant housing locations and verified that Department personnel are

familiar with the Johnson policy’s requirement that Class Members receive

reasonable accommodations. However, the Department continues to have issues

CV _08-03515 DDP
INSPECTOR GENERAL'S FIFTH -3)-
IMPLEMENTATION STATUS
REPORT

 
Case 2:98-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 36 of 43 Page ID #:5541

10

11

12

13

14

15

16

17

18

19

20

 

 

related to Class Member accommodations (as discussed under provisions B.4,
C.4(f), and C.4(g) above).

On September 5, 2019, the physical-plant expert evaluated a typical cell at
CRDF where a Class Member may be housed and determined that the cell required
various modifications to meet ADA requirements. Based on the expert’s
evaluation, concerns remain about whether Class Members are being housed in
cells with accessible features. Defendants remain in partial compliance with this
provision.

Provision H.3 — Tracking Mobility Assistive Device Requests — Sustained
Compliance on February 28, 2020. No Further Monitoring.

Under paragraph 3 of section H of the Agreement, “Defendants agree to
explore the feasibility of adding a tab to the current medical records system (as part
of upgrades), to track mobility assistive device requests and assessments by LASD
Medical Professionals of Class Members.” The corresponding compliance measure
for this provision requires the Department to provide documentation related to
Cerner upgrades, as well as their efforts to comply with this provision.

On December 5, 2019, the Department provided the OIG with a provision
summary reiterating, “the feasibility of upgrading Cerner with a tab to track the
initial request for assistive devices is not probable, nor is it cost effective” and

therefore, “the procedures currently in place are [the Department’s] best options

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -36-
IMPLEMENTATION STATUS
REPORT

 
Case 2:0

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 37 of 43 Page ID #:5542

for capturing the required information for this provision.” The Department
continues to rely on a manual process to track prisoners who are designated as
Class Members with a “W” or “U” designation consistent with their initial medical
assistive assessments. This information is reviewed on a daily basis by the
Compliance Nurse Coordinator for tracking purposes. Since the Fourth
Implementation Status Report, CHS formalized the Compliance Nurse
Coordinator’s responsibility in a duty statement.

Prisoners who are not designated with a “W” or “U” classification during
their initial assessment are not tracked. However, in order to ensure that all
prisoners are notified of their right to a secondary review, in the event that they
dispute the outcome of their initial assessments, CHS created policy that requires
medical professionals to notify all prisoners of this right during the initial medical
assessment.

As previously reported, CHS implemented a tab in Cerner to track secondary
review requests on August 28, 2018. CHS personnel continue to utilize the tab in
Cerner to initiate and track secondary review requests. For the period of June 2019
to November 2019, CHS reports that 150 patients were referred for a secondary
review documented through the Cerner tab.

Even though initial mobility device assessments are not systematically

tracked, the Department and CHS have met provision requirements to explore the

CV 08-03515 DDP
INSPECTOR GENERAL'S FIFTH -3/-
IMPLEMENTATION STATUS
REPORT

 
Case 2:98-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 38 of 43 Page ID #:5543

10

11

12

13

14

15

16

17

18

19

20

 

 

feasibility of modifying Cerner. In addition, the Department added the new tab in
Cerner, which has effectively streamlined the process for tracking secondary
reviews. Defendants have achieved sustained compliance with this provision, and
the OIG will no longer monitor compliance with this provision for purposes of the
Agreement.

SECTION J — Training

Provision J.1 — Training — Sustained Compliance on February 28, 2020. No
Further Monitoring.

Under paragraph | of section J of the Agreement, “[w]ithin 60 days of
April 22, 2015, Defendants will begin providing reasonable training to Jail
personnel (including medical personnel) consistent with the terms of this
Agreement.” Among other requirements, the compliance measures for this
provision require the Department to provide training rosters, training curricula, and
attendance rosters to the OIG.

In the Second Implementation Status Report, Defendants achieved
substantial compliance with this provision. However, in the Third Implementation
Status Report, Defendants were reduced to partial compliance due to deficiencies
in several areas related to Johnson-policy training and compliance. In the Fourth
Implementation Status Report, Defendants once again achieved substantial

compliance.

CV _08-03515 DDP

 

INSPECTOR GENERAL’S FIFTH -38-
IMPLEMENTATION STATUS
REPORT

 
Case 2:Q8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 39 of 43 Page ID #:5544

10

11

12

13

14

15

16

17

18

19

20

 

 

On October 24, 2019, the Department provided the OIG with a self-

assessment with supporting documentation related to this provision for all new

custody personnel who were hired from March 2019 through September 2019,

including:

Attendance rosters and the syllabus from De-Escalation and Verbal
Resolution Training demonstrating a component about the ADA;
Attendance rosters from MCJ and TTCF confirming briefings on the
Johnson policy;

Attendance roster from MCJ and TTCF and a PowerPoint training titled,
“ADA in Custody (Accommodation for Inmates with Disabilities)” that
occurred from August to October 2019;

Attendance rosters from MCJ and TTCF and a PowerPoint training titled,
“Disability Rights Laws within Correctional Facilities,” that occurred from
August to October 2019;

Rosters from MCJ and TTCF indicating who received a Disability
Accommodation Policy (“DAP”) card —a quick reference card that
summarizes the rights and accommodations of Class Members; and
Attendance rosters from a two-hour ADA training course at CRDF that

covered the Johnson policy, both PowerPoint trainings, and the DAP card.

CV _08-03515 DDP

INSPECTOR GENERAL’S FIFTH -39-
IMPLEMENTATION STATUS
REPORT

 
Case 2:0

10

11

12

13

14

15

16

17

18

19

20

 

B-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 40 0f 43 Page ID #:5545

The self-assessment also included attendance rosters and the CHS orientation
syllabus reflecting the policy on medical provider evaluations and physical
therapy. The Department has implemented an effective mechanism to train all
custody personnel on the Johnson policy. In addition, the Department continues to
issue DAP cards to non-custody personnel who are regularly assigned to work
overtime in custody for their use as a reference guide when interacting with Class
Members. Defendants have achieved sustained compliance with this provision, and
the OIG will no longer monitor compliance with this provision for purposes of the
Agreement.

SECTION K — Transportation

Provision K.1 — Transportation in Accessible Vans — Substantial Compliance
as of September 26, 2019.

Under paragraph 1 of section K of the Agreement, “Class Members who use
wheelchairs or other mobility aides are and will continue to be transported in
accessible vans and will be secured during transport.” The corresponding
compliance measures require the Department to promulgate policy consistent with
this provision and to provide a daily manifest from the Court Services
Transportation Bureau (“CST”) reflecting Class Members that require transport in
accessible vans for two, one-week periods selected by the OIG. As previously

reported, the Department promulgated policy consistent with this provision. The

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -40-
IMPLEMENTATION STATUS
REPORT

 

 
Case 2:f

10

11

12

13

14

15

16

17

18

19

20

 

 

8-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 41 0f 43 Page ID #:5546

OIG selected the two, one-week periods of April 3, 2019, to April 10, 2019, and
September 4, 2019, to September 11, 2019.

On September 26, 2019, the Department provided the OIG with a self-
assessment indicating that it had achieved substantial compliance with this
provision. The self-assessment contained daily manifests utilized by CST
personnel, which list Class Members that require accessible van transports, for the
two, one-week periods.

The OIG, through site visits and interviews, confirmed that Class Members
who are deemed to require transports in accessible vans by CHS medical personnel
are in fact transported in accessible vans. During this reporting period, the OIG did
not receive any complaints regarding Class Members being transported to medical
appointments in radio cars. On April 15, 2019, the Department provided
documentation that it had purchased two new accessible vans. Defendants have

achieved substantial compliance with this provision.

CV _08-03515 DDP
INSPECTOR GENERAL’S FIFTH -41-
IMPLEMENTATION STATUS
REPORT

 
Case 2

10

11

12

13

14

15

16

17

18

19

20

 

 

08-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 42 of 43 Page ID #:5547

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPENDIX
JEFEND: ? JOHNSE oO
BROVISION: DESCRIPTION COMPLIANCE RATING
Programming
A.l Access to Programming Severed
A.2 Non-Disqualification from Programming Severed
A3 Escorts to Programming Severed
A.5(a) Class Members Serve as Trustys on Same Floor Sustained Compliance
A.5(b) Trusty Tasks Severed
A.5{c) Identify Jobs Severed
A6 Notification of Available Programs Severed
A.7 Notification in Town Hall Meetings Partial Compliance
Physical Therapy and Outdoor Recreation
B.1(a) Access to Physical Therapy Substantial Compliance
B.1(b) Maintenance of Physical Therapy Room Severed
B.1(c) Physical Therapy Availability Severed
B.2 Outdoor Recreation Time Substantial Compliance
B.3 Rotation of Outdoor Recreation Time Sustained Compliance
B.4 Thermal Clothing Partial Compliance
Physical Accessibility
C.4(a) Housing Expansion for Class Members — Phase | Severed
C.4(b) Housing Expansion for Class Members — Phase 2 Severed
C.A(c) Housing Expansion for Class Members — Phase 3 Severed
C.4(d) Housing Expansion for Class Members — Phase 4 Severed
C.4(e) Housing Expansion for Class Members — Phase 5 Severed
C.4(f) Additional Grab Bars and Shower Benches Partial Compliance
C.4(g) Construction of Accessible Beds Partial Compliance
C.5 Review of ADA Construction Plans Severed
Use of Mobility Devices
D.1 Initial Decisions and Ongoing Evaluations Partial Compliance
D.2 Secondary Reviews Partial Compliance
D.3 Assistive Device Leaflet Sustained Compliance
D.4 Tracking Complications Partial Compliance
D.5 Wheelchair Seating Training Severed
D.6 Publishing Guidelines for Tracking Complications Severed
Wheelchairs and Prostheses
E. l(a) Wheelchair Maintenance Severed
E.1(b) Maintenance of the Wheelchair Repair Shop Severed
E.1(c) Installing RFID Transmitters Severed

 

 

 

 

 

INSPECTOR GENERAL’S FIFTH -42-
IMPLEMENTATION STATUS

REPORT

CV 08-035 15 DDP

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 208-cv-03515-DDP-SH Document 245 Filed 03/31/20 Page 43 of 43 Page ID #:5548
1}| | PROVISION DESGRIPTION COMPLIANCE RATING
E. I{d)} Wheelchairs with Moveable Armrests Sustained Compliance
2 E.2 Return of Personal Wheelchairs Severed
E.3 Assistive Device Policy Severed
3 E.4 Return of Prostheses within 24 Hours Sustained Compliance
ADA Coordinators
4 F.1 ADA Duties Substantial Compliance
F.2 ADA Coordinator Authority Severed
F.3 Training ADA Coordinators Sustained Compliance
5 Grievance Form
G.1 Grievance Form Severed
6 G.2 “ADA” Designation of ADA Grievances Partial Compliance
G.3 Grievance Response Time Partial Compliance
7 G.4 ADA Grievances Designation Severed
G.5 ADA Grievance Maintenance Severed
8 Accommodations
H.1 Reasonable Accommodations Partial Compliance
9 H.2 Accessibility of Medical Orders Severed
H.3 Tracking Mobility Assistive Device Requests Sustained Compliance
10 Notification of Rights
1.1 Notification of Rights Severed
hl Training
J.1 Training Sustained Compliance
Transportation
12 K.1 Transportation in Accessible Vans Substantial Compliance
13
14
15
16
17
18
19
20
CV 08-03515 DDP
INSPECTOR GENERAL'S FIFTH -43-
IMPLEMENTATION STATUS
REPORT

 

 

 
